Butler, J.
We have no difficulty in respect to the evidence to prove the marriage of Huldah Thompson, and that *488fact is sufficiently proved. Nevertheless the bill must be dismissed. The other facts found are too meagre and the claim too stale.
Although the circumstances attending the transaction are calculated to excite a suspicion, they do not warrant a finding that the appointment of the reversion to Grace was induced by the pui'chase of the life estate, or that either were made in contemplation of marriage by Huldah Thompson.
Elijah Thompson died in October, 1825. Eight months afterwards, and presumptively as soon as his estate was settled, the deeds in question were executed. That which made the appointment to Grace was immediately recorded. The other was not recorded until 1831. The committee has found that they constituted one transaction; and the reason why the deed of the estate during widowhood was not also recorded is not found. It may have been accidental, and concealment can not be inferred from the fact alone. Those circumstances will not warrant a finding that the deed of appointment was induced by the purchase of the life estate, and there are no other facts, which will.
On the other hand there are many Circumstances which go far to rebut a suspicion, even, that anything improper or unjust was intended or done.
The marriage of - Huldah took place two years afterwards, and there is nothing whatever to indicate that it was contemplated when the deeds were executed ; and, if not, it is not easy to perceive what motive Huldah could have had to make an improper appointment.
Again, although the deed of the life interest was not recorded until 1831, there is no evidence that the whole transaction was not known to the executors and devisees of Elijah Thompson, and assented to, and approved by all of them. It does not appear what the value of the one-third part of the estate of Elijah Thompson was. If large, it was a natural thing that the widow should accept a gross sum and release it, providing for herself a competence and - relieving herself from care.
And if the circumstances were strongly indicative of a cor*489rupt appointment, we could not hold the petitioner entitled to relief. The deed was recorded in 1831, and the marriage took place in 1828. Alter the deed was recorded in 1831, all the facts were presumptively known to the parties in interest, and among them to the father of the petitioner. If not assented to they were acquiesced in by him till his death, and by the petitioner thereafter ; a period sufficiently long to bar the claim on the ground of presumed acquiescence or in analogy to the statute of limitations.
The superior court must be advised to dismiss the bill.
In this opinion the other judges concurred.